
	
		III
		109th CONGRESS
		2d Session
		S. RES. 517
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2006
			Mrs. Dole (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Carolina Hurricanes for
		  winning the 2006 National Hockey League Stanley Cup.
	
	
		Whereas on June 19, 2006, the Carolina Hurricanes toppled
			 the Edmonton Oilers in one of the most exciting National Hockey League (NHL)
			 Finals in history by a score of 3–1 in the seventh and final game;
		Whereas this is the first Stanley Cup for the Carolina
			 Hurricanes;
		Whereas the Hurricanes are the first professional sports
			 team in North Carolina history to win a major sports championship;
		Whereas the Hurricanes finished at the top of the
			 Southeast Division of the Eastern Conference during the regular season with a
			 record of 52–22–8;
		Whereas the Hurricanes rallied from a 2-game deficit,
			 winning 4 consecutive games to defeat the Montreal Canadians in the first round
			 of the playoffs;
		Whereas the Hurricanes rolled over the New Jersey Devils
			 in the second round of the playoffs, winning the series in only 5 games;
		Whereas the Hurricanes showed their desire to win a
			 championship by defeating the Buffalo Sabres in the seventh game of the Eastern
			 Conference Finals to advance to the Stanley Cup Finals;
		Whereas in Game 1 of the Stanley Cup Finals the Hurricanes
			 became only the sixth team in NHL Finals history to overcome a 3-goal deficit
			 to win;
		Whereas Cam Ward became the first rookie goaltender to win
			 a Stanley Cup in 20 years, and with 22 saves in Game 7, was named the MVP of
			 the playoffs, becoming the fourth rookie and second-youngest player to be
			 awarded the Conn Smythe Trophy;
		Whereas Hurricanes head coach Peter Laviolette won his
			 first Stanley Cup in his first full season at the helm of the team;
		Whereas defensemen Aaron Ward and Frantisek Kaberle scored
			 goals during the first period in Game 7 to put the Hurricanes up 2–0;
		Whereas with the team only 1 goal ahead, Justin Williams
			 sealed the 3–1 victory with an empty net goal in the final minute of the
			 game;
		Whereas a sold-out crowd of 18,978 at the RBC Center in
			 Raleigh, North Carolina celebrated as the final horn sounded, announcing the
			 Hurricanes' championship;
		Whereas the Hurricanes veteran captain Rod Brind’Amour,
			 who demonstrated great leadership throughout the entire season, won his first
			 Stanley Cup and was the first to accept the Cup from NHL commissioner Gary
			 Bettman by hoisting the historic trophy over his head in victory;
		Whereas assistant captain Glen Wesley, who has played in
			 more playoff games than any other active NHL player, won his first Stanley Cup
			 at age 37;
		Whereas 21-year-old Eric Staal became the youngest player
			 to lead the playoffs in scoring since Gordie Howe in 1949;
		Whereas hockey now joins college basketball and NASCAR as
			 the favorite pastimes of North Carolina;
		Whereas each player from the Hurricanes championship team
			 will have his name forever etched on the Stanley Cup; and
		Whereas North Carolina will be home to the Stanley Cup for
			 at least the next year: Now, therefore, be it
		
	
		That the Senate—
			(1)applauds the
			 Carolina Hurricanes for winning the 2006 Stanley Cup;
			(2)recognizes the
			 achievements of the players, head coach Peter Laviolette, the assistant
			 coaches, and the support staff who all played critical roles in leading the
			 Hurricanes to the championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to Hurricanes owner Peter Karmanos, Jr. and head coach Peter
			 Laviolette for appropriate display.
			
